Citation Nr: 1725730	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Karen B. Siegel, Agent 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously remanded this case for additional development in December 2012.  The development has been completed, and the case has been returned to the Board for appellate review.


FINDING OF FACT

It is as likely as not the Veteran's tinnitus began during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2016); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

The Veteran asserts that tinnitus is related to performing aircraft maintenance in service.  He asserts that he has had intermittent tinnitus since service.

Service treatment records show that the Veteran reported ear trouble in May 1967 and February 1969.  

Acoustic trauma in service has been conceded.  He is currently diagnosed with tinnitus.  The remaining inquiry is whether his current diagnosis is related to the acoustic trauma in service.

A January 2013 statement from the Veteran noted a history of intermittent tinnitus since 1967.  The Veteran stated that his tinnitus was intermittent in 1967 but became constant in 1974.  He stated that he did not mention it at his separation examination because he was told that there was no treatment for tinnitus.  
 
In April 2013, a VA examiner opined that tinnitus is not related to service.  The examiner opined that tinnitus is less likely than not related to service.  The examiner explained that the Veteran reported the onset four years after separation from service in 1974.  However, the examiner did not address the complaints of ear trouble in service or the January 2013 lay statement.

Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  Thus, the Board finds the Veteran's statement of intermittent tinnitus since service competent and credible, bringing the evidence for and against the claim into relative equipoise.  Accordingly, the benefit-of-the-doubt doctrine is for application; the Board finds that the Veteran's tinnitus began in service and has continued to the present day.  


ORDER

Service connection for tinnitus is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


